 


115 S3103 IS: Growing American Food Exports Act of 2018
U.S. Senate
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
115th CONGRESS2d Session 
S. 3103 
IN THE SENATE OF THE UNITED STATES 
 
June 21, 2018 
Mr. Young (for himself, Mrs. McCaskill, Mr. Blunt, and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry 
 
A BILL 
To amend the Food, Agriculture, Conservation, and Trade Act of 1990 to improve and reauthorize the Biotechnology and Agricultural Trade Program. 
 
 
1.Short titleThis Act may be cited as the Growing American Food Exports Act of 2018.  2.Biotechnology and Agricultural Trade ProgramSection 1543A of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5679) is amended— 
(1)in subsection (a), by striking the biotechnology and all that follows through the period at the end and inserting of Agriculture a program to be known as the Biotechnology and Agricultural Trade Program.;  (2)in subsection (b)— 
(A)in the matter preceding paragraph (1)— (i)by striking program and inserting Biotechnology and Agricultural Trade Program; and 
(ii)by striking public and private sector projects funded by grants and inserting policy advocacy and targeted projects;  (B)in paragraph (1)— 
(i)in subparagraph (A), by inserting or new agricultural production technologies after biotechnology; and  (ii)in subparagraph (D), by striking or at the end; and 
(C)by striking paragraph (2) and inserting the following:  (2)issues relating to United States agricultural commodities produced with the use of biotechnology or new agricultural production technologies; or 
(3)advocacy for science-based regulation in foreign markets of biotechnology or new agricultural production technologies. ; and  (3)in subsection (d), by striking $6,000,000 for each of fiscal years 2002 through 2007 and inserting $2,000,000 for each of fiscal years 2019 through 2023. 
 
